Name: Regulation No 172/66/EEC of the Commission of 5 November 1966 fixing coefficients for the different varieties and qualities of unrefined olive oil
 Type: Regulation
 Subject Matter: consumption;  prices;  transport policy;  processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31966R0172Regulation No 172/66/EEC of the Commission of 5 November 1966 fixing coefficients for the different varieties and qualities of unrefined olive oil Official Journal 202 , 07/11/1966 P. 3481 - 3482 Finnish special edition: Chapter 3 Volume 1 P. 0181 Danish special edition: Series I Chapter 1965-1966 P. 0223 Swedish special edition: Chapter 3 Volume 1 P. 0181 English special edition: Series I Chapter 1965-1966 P. 0255 Greek special edition: Chapter 03 Volume 2 P. 0057 Spanish special edition: Chapter 03 Volume 1 P. 0237 Portuguese special edition Chapter 03 Volume 1 P. 0237 REGULATION No 172/66/EEC OF THE COMMISSION of 5 November 1966 fixing coefficients of equivalence for the different varieties and qualities of unrefined olive oil THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC 1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 13 (4) thereof; Having regard to Council Regulation No 162/66/EEC 2 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 3 (4) thereof; Whereas the offers used in determining the c.i.f. price and the free-at-frontier price referred to respectively in Article 13 of Regulation No 136/66/EEC and Article 3 of Regulation No 162/66/EEC must be adjusted to allow for any deviations from the description of quality for which the threshold price was fixed ; whereas such adjustments must be made by means of coefficients of equivalence; Whereas such coefficients of equivalence may be fixed while taking account of the differences between the value of the oil of the description and quality for which the threshold price was fixed and that of other description and qualities, such differences arising from the preference of buyers for better quality oils and from the costs borne by processors using oils which are not directly edible; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1 The adjustments referred to in the last paragraph of Article 13 (2) of Regulation No 136/66/EEC and in Article 3 (2) of Regulation No 162/66/EEC shall be made by applying the coefficients of equivalence fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1966. For the Commission The President Walter HALLSTEIN 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No 197, 29.10.1966, p. 3393/66. ANNEX Coefficients of equivalence for the different varieties and qualities of unrefined olive oil >PIC FILE= "T0019181">